Citation Nr: 0734626	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-05 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had recognized guerilla service from January 1945 
to February 1945.  He died in February 1990.  The appellant 
seeks benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
the appellant's claim for failure to submit requested 
evidence.  The appellant filed a notice of disagreement and 
then filed the requested evidence.  By September 2005 rating 
decision, the RO denied entitlement to service connection for 
the cause of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Received from the appellant in February 2007 was a request 
for a hearing before the Board.  By letter dated in September 
2007, the Board notified the appellant that she had been 
scheduled for a hearing at the Board's offices in Washington, 
D.C. in November 2007.  By letter dated in October 2007, the 
appellant requested that her hearing be held at the Manila 
RO.  The Board concludes that in order to ensure full 
compliance with due process requirements, this matter must be 
remanded in order to schedule the appellant for the type of 
hearing she desires.  Since Travel Board hearings are 
scheduled by the RO (38 C.F.R. § 20.704(a), the Board is 
remanding the case for that purpose.


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing at the RO, with appropriate 
notification to her.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

